Case 4:10-cr-00459 Document 620 Filed on 03/11/21 in TXSD Page 1 of 5
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 11, 2021
                                                                Nathan Ochsner, Clerk
Case 4:10-cr-00459 Document 620 Filed on 03/11/21 in TXSD Page 2 of 5
Case 4:10-cr-00459 Document 620 Filed on 03/11/21 in TXSD Page 3 of 5
Case 4:10-cr-00459 Document 620 Filed on 03/11/21 in TXSD Page 4 of 5
Case 4:10-cr-00459 Document 620 Filed on 03/11/21 in TXSD Page 5 of 5
